DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/22/2021 has been entered and made of record. 
Double patenting rejection is maintained.
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this actions is made Final.
Claim objection is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive.
Examiner finds that the Bulzacki reference teaches the newly amended claim language. See detailed analysis below.
Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera;. (Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 shows images captured of multiple betting areas. In Fig. 6 and 7 a second betting area is positioned between the first betting area and the camera. See ¶ 0145-0147)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24, 27-33, and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.  15/877,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:

a game recording device, wherein the game recording device is configured to use a camera to record as an image a state of chips piled up on the gaming table; (claim 1)
and a chip determining device including artificial intelligence by which the chip determining device is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; (claim 1)
wherein:
the system further comprises a teaching device configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the chip determining device, input to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data including the image used for the determination by the chip determining device and an indication of correct values for the numbers and kinds; (claim 1)
or in the case where it is determined that there is the doubt of the correctness of the result of the determination by the chip determining device, the artificial intelligence is configured to (a) receive the teaching data that includes the image used for the determination by the chip determining device and the indication of the correct values for the numbers and kinds and (b) based on the teaching data, perform a learning affecting future image analyses. (claim 1)

Claims 18-24, 27-33, and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/188,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/188,646 discloses a chip recognizing and learning system of a location having a gaming table, the system comprising: (claim 1)
a game recording device, wherein the game recording device is configured to use a camera to record as an image a state of chips piled up on the gaming table; (claim 1)
and a chip determining device including artificial intelligence by which the chip determining device is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; (claim 1)
wherein:
the system further comprises a teaching device configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the chip determining device, input to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data including the image used for the determination by the chip determining device and an indication of correct values for the numbers and kinds; (claims 2 and 5)

Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 19 should be amended as follows “…wherein a first set of betting areas of the multiple betting areas…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-20, 22-24, 27-29, 31-33, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the free encyclopedia) and Bulzacki (US PGPub 2017/0161987).
Regarding claim 18, Hill discloses a chip recognizing and learning system in an amusement place having a gaming table, the chip recognition and learning system comprising: (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number)
a camera configured to capture an image of the gaming table from above at an angle such that the image includes a plurality of stacks of chips bet on the gaming table by a player; and (¶ 0047 teaches imaging stacks of chips on a casino table. The image in Fig. 3 as well as the diagram in Fig. 1 and ¶ 0037 make clear that the camera 140 is capturing images from above the table 104.)
at least one processor configured to: execute an artificial intelligence program to analyze the image, and determine, based on the analysis of the image, numbers and kinds of the chips of the plurality of stacks of chips; and (¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind. ¶ 0069 teaches tabulating the number of classified chips.)
use one or more images associated with the determination of a possible error in the identification of the numbers or kinds of chips as teaching data for the artificial 
wherein: 
the system is configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the at least one processor, perform a teaching that includes inputting to the first artificial intelligence teaching data that facilitates learning by the first artificial intelligence, the teaching data including an image used for the determination by the at least one processor and an indication of correct values for the numbers and kinds; or (¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 teaches that the training happens on the basis of there being doubt of an correctness.)
Hill does not expressly teach that the input training image is the image used for the determination. 

It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Online Machine Learning’s machine learning algorithm (which teaches learning using the test data being classified). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Online Machine Learning teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of automated casino chip tracking Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera;. (Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 shows 
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches capturing multiple betting areas with one image). Hill and Bulzacki both teach classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzacki’s technique for imaging a wider field of view in which multiple chip stacks in different betting areas can be classified. This cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 19, the above combination discloses the chip recognizing and learning system according to claim 18, wherein, in a case where it is determined that the determined result is correct, the at least one processor is further configured to input one or more images used for the determination and the numbers and kinds of chips of the determination as teaching data to enable the artificial intelligence program to perform learning. (Online Machine Learning ¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching in the rejection of claim 18, which includes learning based on the number and kind of casino chips.)
claim 20, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the at least one processor is configured to:
use the image to:
determine kinds and numbers of chips in a chip tray coupled to the gaming table, and (Hill ¶ 0043 teaches determining the contents of the dealers chip tray.)
perform the identification of the kinds and the number of the chips bet by the player and an identification of positions of the chips bet by the player respectively for each of the plurality of players in a game performed on the gaming table; (See rejection of claim 18 regarding determining chips bet by each player on the table.)
determine an actual total amount of the chips in the chip tray when retrieval of all losing chips bet by the plurality of players ends, calculate a necessary total amount of the chips in the chip tray by adding an increased amount of the chip tray in the game calculated from the kinds and the numbers of the chips bet by a losing one of the players to the total amount of the chips in the chip tray before settlement of each game on the basis of the identification that is based on the image, compare the necessary total amount of the chips in the chip tray and the actual total amount of the chips in the chip tray with each other; and determine that there is the possible error when there is a difference between the necessary total amount and the actual total amount. (Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected 
Regarding claim 22, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor is configured to use, for the calculation of the necessary total amount, including a determination of the actual total amount of the chips in the chip tray from the image, an artificial intelligence that is different from the artificial intelligence program that is executed to determine the numbers and kinds of the chips bet by the player. (As above, Hill teaches reconciling the chip count on the table and in the chip tray to determine the correct value of chips and when an error has occurred, Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 23, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor is configured to record the image acquired from the camera after associating the image with an index, a time, or a tag specifying a retrieval scene or a payment scene of the chips by which a record of the game can be analyzed. (Hill, ¶ 0040 teaches tracking the game, taking an image at the end of the game, tagging it as the final image and tagging it as a player or house win (for payment of retrieval of chips), see steps 206-212. This includes processing the image by assigning a tag, recording the image with a tag and analyzing based on a tag.)
claim 24, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the at least one processor is configured to determine the kinds, the numbers, and positions of the bet chips (See rejection of claim 18)
In the field of automated casino chip tracking Bulzacki teaches determining the chips even when one or more of the chips on the gaming table is partially or entirely hidden due to a blind spot of the camera. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0143-0144 explicitly teach doing so in partially obstructed conditions.)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Hill’s optical chip reading (which explicitly mentions partially obstructed conditions). Hill and Bulzacki both teaches classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzack’s technique for classifying chips in partially occluded situations. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 27, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table (See rejection of claim 18), the method comprising: 
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine, numbers and kinds of the 
using one or more images associated with the determination of a possible error in the identification of the numbers or kinds of chips as teaching data for the artificial intelligence program to learn, to thereby increase teaching data learned by the artificial intelligence program, wherein the teaching data is input in association with correct numbers and correct kinds of chips. (See rejection of claim 18)
Regarding claim 28, the above combination discloses a chip recognizing and learning system in an amusement place having a gaming table, the chip recognizing and learning system comprising: (See rejection of claim 18)
a camera configured to capture an image of multiple betting areas of the gaming table from above at an angle such that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positions between the first betting area and the camera; and (See rejection of claim 18)
at least one processor configured to execute an artificial intelligence program to analyze an image, obtained from the camera, of a state of chips piled up on the gaming table to identify numbers and kinds of chips bet by a player; and (See rejection of claim 18)

Claim 29 is taught by the rejection of claim 20. Hill teaches determining that the result of the determination is correct when a result of the comparison is that the necessary total amount and the actual total amount coincide. (Hill ¶ 0043). See detailed analysis above.
Claims 31 and 32  are the system dependent on claim 29, corresponding to claims 22, 23. Remaining limitations are rejected similarly. See detailed analysis above.
Claim 33 is the system dependent on claim 29, corresponding to claim 24. Remaining limitations are rejected similarly. See detailed analysis above.
Claims 37 and 38 are taught by the rejections of claims 18 and 19. In particular, Online Machine Learning ¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching in the rejection of claim 18, which includes learning based on the number and kind of casino chips. See detailed analysis above.
claim 39, the above combination discloses the chip recognizing and learning system according to claim 18, wherein: the plurality of chip stacks include a first chip stack positioned in the first betting area and a second chip stack positioned in the second betting area; and (Bulzacki Figs. 5-7 shows images captured of multiple betting areas each with its own chip stack. See ¶ 0145-0147)
the camera is positioned above a top chip of the first chip stack and above a top chip of the second chip stack. (Bulzacki Figs. 5-7 shows the camera positioned above the top chips of the chip stack. See ¶ 0145-0147)
Regarding claim 41, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the camera configured to capture the image from above and at the angle, is configured to capture the image so that the image includes a top surface of a top chip of at least one stack of the plurality of stacks. (Bulzacki Figs. 5-7 shows the camera positioned from above and at the angle with respect to the chip stacks and the image includes top surface of a top chip. See especially Figs. 6 and 7. See ¶ 0145-0147)
Regarding claim 42, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the at least one processor is further configured to, for each stack of the plurality of stacks, determine which betting area of the multiple betting areas includes the stack. (See Bulzacki ¶ 0145-0147.)

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the 
Regarding claim 21, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor determines the actual total amount of the chips in the chip tray, but not the remaining limitations (See rejection of claim 20)
In the field of automated casino chip tracking Walker teaches monitoring chips in the chip tray based on radio frequency identifications (RFIDs) provided in the chips. (¶ 0135 teaches using RFID tags in casino chips and monitoring them in the chip tray, “the player purchases chips from the dealer 40 and this transaction is recorded by the dealer using the chip tray interrogator, such as interrogator [RFID reader] 96, 98 or 100.”)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Walker’s RFID chip reading. Hill teaches classifying casino chips using optical imaging. Walker teaches using RFID technology to monitor casino chips. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used approach for casino chip monitoring to Hill’s system which is already monitoring casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 30 is the system dependent on claim 29, corresponding to claim 21. Remaining limitations are rejected similarly. See detailed analysis above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the free encyclopedia), Bulzacki (US PGPub 2017/0161987) and D'Ambrosio (US Pat. No. 7,419,160)
 Regarding claim 40, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of casino games D'Ambrosio teaches that first set of betting areas of the multiple betting areas correspond to a first player position at the gaming table, the first set of betting areas arranged on the gaming table in series between the first player position and a dealer position at the gaming table. (D'Ambrosio teaches a baccarat game which is setup with a set of betting areas corresponding to a first player position, arranged in series between the first player and the dealer.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination casino game chip reading system with D'Ambrosio’s casino game. Hill teaches classifying casino chips using optical imaging. Bulzacki teaches classifying casino chips using optical imaging across a set up multiple betting area and specifically teaches doing so for the casino game baccarat (¶ 0223). Bulzacki doesn’t explicitly show how a game of baccarat is set up. D'Ambrosio simply provides a teaching for the well-known and widely-used baccarat game in which a set of betting areas are arranged in series between the player and the dealer. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661               

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661